COURT OF APPEALS OF VIRGINIA


              Present: Judges Elder, Alston and Senior Judge Willis
UNPUBLISHED



              INTERNATIONAL TECHNOLOGY INDUSTRY, INC.
                                                                                   MEMORANDUM OPINION *
              v.     Record No. 1486-12-4                                               PER CURIAM
                                                                                      JANUARY 22, 2013
              DYLAN CANNON


                            FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                               (Bill Wang, pro se, on brief), for appellant.

                               No brief for appellee.


                     International Technology Industry, Inc. (employer) appeals a decision of the Workers’

              Compensation Commission finding that Dylan Cannon (claimant) suffered a compensable injury

              by accident on August 7, 2008 and provided timely notice of his injury to employer. Employer

              filed its opening brief with this Court on November 26, 2012. Upon receiving employer’s brief,

              the Court instructed employer that its brief failed to comply with Rules 5A:4(b), 5A:4(d),

              5A:20(c), 5A:20(d), 5A:20(e), and 5A:20(h), and instructed employer to submit a set of

              replacement pleadings. Rather than comply with that instruction, employer filed a letter with the

              Court on December 12, 2012 in which it asked the Court to review the opening brief as

              submitted.

                     Rule 5A:4(b) requires that the brief and appendix be properly bound. Rule 5A:4(d)

              requires that the certificate of the brief comply with the applicable word count limitation and

              state the number of words contained in the document. Rule 5A:20(c) requires that the brief

              include assignments of error. Rule 5A:20(d) requires that the brief include a statement of facts.

                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
Rule 5A:20(e) requires that the brief include the standard of review to be applied with respect to

each assignment of error. Rule 5A:20(h) requires that the certificate of the brief indicate whether

oral argument is waived.

       We find employer’s failure to comply with these rules to be significant, so we will not

consider its arguments. See Jay v. Commonwealth, 275 Va. 510, 520, 659 S.E.2d 311, 317

(2008). Accordingly, the issues are waived and the final judgment of the commission is

summarily affirmed. Rule 5A:27.

                                                                                         Affirmed.




                                               -2-